Citation Nr: 0321471	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  97-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
right knee anterior cruciate ligament deficient, status post 
cruciate ligament reconstruction and medial lateral 
meniscectomy with chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from December 1987 to April 
1996.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In January 2000, after adjudicating other issues then pending 
on appeal, the Board, in pertinent part, remanded the case to 
the RO for further development and adjudicative action.

In a February 2001 the RO granted entitlement to an increased 
rating of 20 percent for the right knee disability.  As a 20 
percent evaluation is not the maximum rating available for 
this disability, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In March 2001 the RO most recently affirmed the determination 
previously entered and the case was returned to the Board for 
further appellate review.

Subsequent to the RO's action, the Board undertook additional 
development of the claim in February 2002, September 2002 and 
November 2002.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



As stated in the Introduction, in February 2002, September 
2002 and November 2002, the Board undertook additional 
development on the issue of entitlement to an increased 
rating for a right knee disability pursuant to 38 C.F.R. 
§ 19.9(a)(2).  This has been completed.  

In April and October 2002, the Board provided notice of the 
development as required by 38 C.F.R. § 20.903.  The appellant 
did respond to the request for authorization to obtain 
records from private medical providers and presented for 
several VA examinations. 

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that 38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the Board's development requests in 2002, 
VA examinations were obtained in October 2002 and May 2003.  
However, this evidence has not been considered by the RO and 
the appellant has not waived initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304.  

The Board also points out that the October 2002 examination 
was considered inadequate, and the veteran was afforded 
another examination in May 2003.  In the remand and 
development memorandums, the Board specifically requested 
that the examiner comment on the additional considerations 
set forth by the CAVC in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that case, the CAVC held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  

The CAVC also held that a diagnostic code based on limitation 
of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45, and 
that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The CAVC remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time. 

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
stated, although the veteran was afforded VA examinations in 
October 2002 and May 2003, the examiners did not offer the 
requested commentary with regard to pain.  Therefore, another 
examination is in order.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should 
advise the appellant that he has up to 
one year after the letter is provided to 
submit additional evidence, and that, if 
the case is returned to the Board, the 
will not be able to adjudicate the claim 
prior to the expiration of the one-year 
time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.  The RO should then 
conduct any necessary development brought 
about by the appellant's response.

3.  The RO should arrange for the 
veteran to be afforded a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of 
ascertaining the nature and extent of 
severity of his service-connected right 
knee disability rated as right knee 
anterior cruciate ligament deficient, 
status post cruciate ligament 
reconstruction and medial lateral 
meniscectomy with chondromalacia.  

The claims file, copies of 38 C.F.R. 
§ 4.40, 4.45, 4.59 (2002), and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  

The examiner must acknowledge in the 
examination report that the claims file 
was made available for review in 
conjunction with the examination.  Any 
further indicated special studies must 
be conducted.

Such tests as the examining physician 
deems necessary should be performed.  
The examination should include complete 
observations of the range of motion of 
the affected area.  All findings should 
be reported.  The orthopedic examiner 
should also be asked to determine 
whether the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected right knee disability; 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional ranges of motion 
loss due to any weakened movement, 
excess fatigability, or incoordination.  
The orthopedic examiner should be asked 
to express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or repeated use 
over a period of time.  

This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional ranges of motion 
loss due to pain on use or during flare-
ups.  The examiner should also record 
any objective displays of pain.  The 
examiner should identify manifestations 
of the veteran's service-connected 
disabilities and distinguish those 
manifestations from any coexisting 
nonservice-connected disabilities.  The 
examiner should address the provided 
criteria under 38 C.F.R. § 4.40, 4.45, 
4.59.  The report should be typed.  



4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development action has 
been completed.  In particular, the RO 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand an dif they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when fails to ensure compliance, 
and further remand will b mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in (38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial increased rating for right 
anterior cruciate ligament deficient, 
status post cruciate ligament 
reconstruction and medical lateral 
meniscectomy with chondromalacia.  In so 
doing the RO should document its 
application of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2002).  


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any VA examination(s) may adversely affect the 
outcome of his claim for initial increased evaluation of his 
right knee disability.  38 C.F.R. § 3.655 (2002).

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for increased rating will result in a 
denial of the claim.  38 C.F.R. § 3.655 (2002), Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


